Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/2008 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. December 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments158.2% Rate (%) Date Amount ($) Value ($) Alabama2.1% Houston County Health Care Authority, GO (Insured; AMBAC) 6.25 10/1/09 8,000,000 a Alaska1.0% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; MBIA, Inc.) 6.00 6/1/49 4,000,000 Arizona5.3% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 6,000,000 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 Maricopa County Pollution Control Corporation, PCR (Public Service Company of New Mexico Palo Verde Project) 5.75 11/1/22 6,000,000 Navajo County Industrial Development Authority, IDR (Stone Container Corporation Project) 7.40 4/1/26 1,585,000 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.80 12/1/11 6,000,000 a Arkansas.6% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 2,255,000 California8.3% California, GO 5.25 4/1/34 5,000 California, GO (Various Purpose) (Insured; AMBAC) 4.25 12/1/35 3,945,000 California Pollution Control Financing Authority, SWDR (Keller Canyon Landfill Company Project) 6.88 11/1/27 2,000,000 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 3,000,000 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 1,960,000 1,380,663 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/30 3,000,000 1,782,510 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.00 7/1/39 5,000,000 2,612,450 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,500,000 1,656,825 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.80 6/1/13 8,100,000 a 9,776,133 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.90 6/1/13 2,000,000 a 2,421,760 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 5,775,000 3,169,840 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 7,050,000 4,040,919 Colorado5.9% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,256,840 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 3,333,855 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,000,000 1,729,740 Colorado Health Facilities Authority, Revenue (Poudre Hospital) (Insured; FSA) 5.25 3/1/40 3,000,000 2,442,000 Colorado Housing Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,565,000 1,593,436 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 10,550,000 a 11,191,123 Southlands Metropolitan District Number 1, GO 7.13 12/1/14 2,000,000 a 2,514,520 Florida3.8% Florida Housing Finance Corporation, Housing Revenue (Nelson Park Apartments) (Insured; FSA) 6.40 3/1/40 12,380,000 11,680,035 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 3,000,000 b 2,101,800 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/09 45,000 a 47,181 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 1,955,000 1,675,533 Georgia2.8% Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,278,090 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,500,000 2,216,250 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/13 2,090,000 2,449,961 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/14 2,000,000 a 2,415,060 Hawaii.4% Hawaii Department of Transportation, Special Facility Revenue (Caterair International Corporation) 10.13 12/1/10 1,600,000 1,513,168 Idaho.8% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 3,410,450 Illinois11.9% Chicago, GO (Insured; FGIC) 6.13 7/1/10 14,565,000 a 15,765,593 Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.55 4/1/33 2,000,000 2,034,160 Chicago, Wastewater Transmission Revenue (Insured; MBIA, Inc.) 6.00 1/1/10 3,000,000 a 3,182,160 Chicago O'Hare International Airport, Special Facility Revenue (American Airlines, Inc. Project) 5.50 12/1/30 5,000,000 1,801,800 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/40 3,500,000 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) 11/15/10 4,020,000 a Illinois Health Facilities Authority, Revenue (OSF Healthcare System) 11/15/09 7,730,000 a Illinois Health Facilities Authority, Revenue (Swedish American Hospital) 5/15/10 4,945,000 a Metropolitan Pier and Exposition Authority, State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 6/15/42 5,325,000 Indiana2.5% Franklin Township School Building Corporation, First Mortgage Bonds 7/15/10 6,500,000 a Petersburg, SWDR (Indianapolis Power and Light Company Project) 11/1/29 4,150,000 Kansas6.0% Kansas Development Finance Authority, Health Facilities Revenue (Sisters of Charity of Leavenworth Health Services Corporation) 12/1/28 3,000,000 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/32 3,325,000 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/33 6,760,000 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 1,895,000 Wichita, Hospital Facilities Improvement Revenue (Via Christi Health System, Inc.) 11/15/24 Kentucky.7% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5/1/27 2,000,000 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's Healthcare, Inc. Project) 2/1/37 1,000,000 Louisiana1.5% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 2,198,711 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 3,841,530 Maine.7% Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 2,825,000 2,690,728 Maryland2.1% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.75 9/1/37 2,330,000 2,275,431 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 2,569,987 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) 6.50 6/1/13 3,000,000 a 3,558,810 Massachusetts1.7% Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) 9.00 12/15/12 1,600,000 a 1,946,496 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 185,000 178,423 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 4,601,520 Michigan6.6% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 1,619,827 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 6,930,000 6,631,456 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 5,930,000 3,958,631 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 3,000,000 2,027,760 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 2,398,590 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 12,900,000 9,999,306 Minnesota6.4% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 12/1/38 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 12/1/39 Duluth Economic Development Authority, Health Care Facilities Revenue (Saint Luke's Hospital) 6/15/32 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 11/15/38 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 10/1/47 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/25 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/30 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/35 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 7/1/26 Mississippi4.1% Clairborne County, PCR (System Energy Resources, Inc. Project) 2/1/26 Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 4/1/22 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 9/1/32 Missouri3.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 12/1/27 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.50 12/1/32 4,500,000 3,006,045 Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 1,703,920 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) 6.25 12/1/10 6,750,000 a 7,441,470 Montana.3% Montana Board of Housing, SFMR 6.45 6/1/29 1,200,000 1,200,120 Nevada3.1% Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; FSA) 6.40 1/1/10 12,000,000 a 12,648,720 New Hampshire2.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire) (Insured; AMBAC) 6.00 5/1/21 7,000,000 5,290,880 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 6.00 10/1/24 1,000,000 903,140 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 5.75 10/1/31 1,000,000 838,280 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 4,736,900 New Jersey4.0% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/34 5,500,000 3,835,535 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.00 9/1/37 1,235,000 1,115,131 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6.13 6/1/30 5,000,000 4,577,200 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 5,640,000 a 6,782,551 New Mexico1.3% Farmington, PCR (Tucson Electric Power Company San Juan Project) 10/1/20 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 9/1/31 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/35 New York3.5% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 3/1/15 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/28 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; AMBAC) 6/1/21 Triborough Bridge and Tunnel Authority, Revenue 11/15/30 North Carolina1.5% North Carolina Housing Finance Agency, Home Ownership Revenue 7/1/31 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 12/1/34 North Dakota.1% North Dakota Housing Finance Agency, Home Mortgage Revenue (Housing Finance Program) 7/1/31 Ohio5.6% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/47 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; MBIA, Inc.) 12/1/29 3,955,000 c Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; MBIA, Inc.) 12/1/31 3,955,000 c Ohio, SWDR (USG Corporation Project) 5.60 8/1/32 7,555,000 3,821,395 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 1,890,030 Toledo Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 3,300,000 2,917,035 Oklahoma3.5% Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) 7.55 9/1/28 915,000 926,575 Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.55 9/1/27 600,000 613,416 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; MBIA, Inc.) 5.75 8/15/09 5,160,000 a 5,373,882 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; MBIA, Inc.) 5.75 8/15/09 7,070,000 a 7,363,051 Pennsylvania1.5% Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 8,060,000 4,368,036 Philadelphia Authority for Industrial Development, Revenue (Please Touch Museum Project) 5.25 9/1/31 2,500,000 1,684,050 South Carolina2.5% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 10,045,800 Tennessee5.4% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 5,000,000 a 6,041,200 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 3,000,000 a 3,385,380 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 9,160,000 5,820,356 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 10,000,000 6,461,500 Texas22.0% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue 1/1/11 4,000,000 a Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/34 Brazos River Authority, PCR (TXU Electric Company Project) 5/1/33 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Facility Improvement Corporation Revenue (American Airlines, Inc.) 5/1/35 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; MBIA, Inc.) 11/1/28 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 12/1/48 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/36 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 6/1/11 8,500,000 a Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7/1/29 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7/1/29 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/38 Sabine River Authority, PCR (TXU Electric Company Project) 6/1/21 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 10/1/21 Texas Affordable Housing Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4/1/41 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 9.47 7/2/24 850,000 d 793,169 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 6,126,235 Tyler Health Facilities Development Corporation, HR, Refunding and Improvement Bonds (East Texas Medical Center Regional Healthcare System Project) 5.25 11/1/32 5,500,000 3,416,490 Vermont.2% Vermont Housing Finance Agency, SFHR (Insured; FSA) 6.40 11/1/30 680,000 690,819 Virginia2.9% Greater Richmond Convention Center Authority, Hotel Tax Revenue (Convention Center Expansion Project) 6.25 6/15/10 10,500,000 a 11,361,105 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 400,000 409,800 Washington5.9% Seattle, Water System Revenue (Insured; FGIC) 6.00 7/1/09 10,000,000 a 10,368,100 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 5,925,780 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 5,960,000 5,456,440 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,000,000 2,308,680 West Virginia1.3% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 5,000,000 3,244,650 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,025,810 Wisconsin8.7% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 10,810,000 9,563,715 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 22,995,000 20,641,462 Madison, IDR (Madison Gas and Electric Company Projects) 5.88 10/1/34 2,390,000 2,150,689 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 3,016,000 Wyoming1.7% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 4,500,000 2,669,580 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,073,850 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,288,357 U.S. Related1.8% Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 852,664 Puerto Rico Highways and Transportation Authority, Transportation Revenue 6.00 7/1/10 6,000,000 a 6,451,620 Total Long-Term Municipal Investments (cost $750,170,245) Short-Term Municipal Coupon Maturity Principal Investments9.3% Rate (%) Date Amount ($) Value ($) Florida6.7% Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.60 1/1/09 27,300,000 e 27,300,000 New York2.0% Monroe County, GO Notes, RAN 6.50 4/15/09 8,000,000 8,059,440 Ohio.6% Cuyahoga County, HR (W.O. Walker Center, Inc. Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 10.00 1/7/09 2,400,000 e 2,400,000 Total Short-Term Municipal Investments (cost $37,700,000) Total Investments (cost $787,870,245) 167.5% Cash and Receivables (Net) 2.8% Preferred Stock, at redemption value (70.3%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2008, this security amounted to $2,101,800 or .5% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Inverse floater securitythe interest rate is subject to change periodically. e Variable rate demand note - rate shown is the interest rate in effect at December 31, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $787,870,245. Net unrealized depreciation on investments was $109,103,842 of which $20,206,438 related to appreciated investment securities and $129,310,280 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 678,766,403 0 Level 3 - Significant Unobservable Inputs 0 0 Total 678,766,403 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) The Registrant has revised its internal control over financial reporting with respect to investments in certain inverse floater structures to account for such investments as secured borrowings and to report the related income and expense. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 By: /s/ James Windels James Windels Treasurer Date: February 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -
